Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 1 of 12 PageID #: 21118



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  ERICSSON INC., and                              §
  TELEFONAKTIEBOLAGET LM                          §
  ERICSSON,                                       §
                                                  §
                 Plaintiffs,                      §
                                                  §
  v.                                              §
                                                              Case No. 2:15-cv-00011-RSP
                                                  §
  TCL COMMUNICATION                               §
  TECHNOLOGY HOLDINGS, LTD., TCT                  §
  MOBILE LIMITED, and TCT MOBILE                  §
  (US), INC.,                                     §
                                                  §
                 Defendants.                      §

                                     MEMORANDUM ORDER

            Defendants TCL Communication Technology Holdings, Ltd., TCT Mobile Limited, and

 TCT Mobile (US), Inc. (collectively, “TCL”) filed a Motion for Costs under Federal Rule of Civil

 Procedure 54(d)(1) and Federal Rule of Appellate Procedure 39(e) (“Motion”) for respective costs

 of $161,556.68 and $3,006,961.87 against Plaintiffs Ericsson Inc. and Telefonaktiebolaget LM

 Ericsson (collectively, “Ericsson”). Dkt. No. 507. After consideration, the Court GRANTS IN

 PART TCL’s Motion for entry of a bill of costs in the amount of $2,354,108.93. However, in

 view of Plaintiffs’ filing of a petition for rehearing en banc, the Court will STAY this order

 pending completion of appellate review.

       I.      BACKGROUND

            Ericsson brought this patent infringement case against TCL in 2015 as part of a larger

 dispute between the parties. Dkt. No. 359 at 2–3. After trial, the jury awarded $75 million in

 damages and returned a verdict of willful infringement against TCL. Dkt. No. 390 at 1–2.
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 2 of 12 PageID #: 21119



          After the jury verdict, TCL asked that the execution of the judgment be stayed pending

 resolution of post-judgment motions. 1 Dkt. No. 416 at 4–6. TCL additionally asked that the stay

 be granted without requiring additional security. 2 Id. Ericsson vigorously opposed the second

 request. Dkt. No. 418 at 1 (“TCL’s proposal— to post either no security or just a $1 million bond—

 is grossly inadequate and contrary to the great weight of the case law”). After resolving the

 remaining issues, the Court enhanced the damages by $25 million and further awarded pre- and

 post-judgment interest to Ericsson and entered judgment against TCL. Dkt. No. 484 at 2.

          TCL appealed to the Court of Appeals for the Federal Circuit. It asked that pending the

 outcome of its appeal, the execution of the judgment be stayed. The Court granted its request but

 required TCL to post a full bond—in part due to Ericsson’s insistence on the matter. See Dkt. No.

 497. Accordingly, TCL obtained through Euler Hermes North America Insurance Company and

 Everest Reinsurance Company (the “Sureties”) a supersedeas bond in the amount of

 $132,240,250.00. Dkt. No. 498 at 1. As required by law, this bond represented 120% of this Court’s

 judgment amount plus an additional $250. Id. at 2; Dkt. No. 496 at 1–2; see also L.R. CV-62(a).

          TCL represents that to obtain the bond, the Sureties required TCL to post corporate

 guarantees worth the full amount of the bond. 3 Dkt. No. 507 at 9 (citing Dkt. No. 507-9 at ¶ 5).

 However, TCL represents that it was unable to post these corporate guarantees. To satisfy this

 requirement, TCL asked TCL Corporation, a related Chinese entity who was not a party to this

 litigation, to post these guarantees. Since TCL Corporation is a public company, it purportedly was




 1
   There was some confusion whether a final judgment had been entered at this point. The Court clarified that the
 judgment entered on the jury verdict was not yet subject to execution and accordingly, deferred TCL’s request to stay
 execution of the judgment without bond until a final judgment was entered. See Dkt. No. 421.
 2
   TCL proposed three options—all of which were less than the posting of a bond worth the full verdict. See id. at 8.
 3
   Technically, TCL Communication Technology Holdings, Ltd. was the only defendant to enter an agreement with
 the Sureties. For convenience’s sake, the term “TCL” will be used to refer to both this entity and all the defendants.

                                                        2 / 12
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 3 of 12 PageID #: 21120



 required to conduct its transactions with TCL at arm’s length, which resulted in TCL Corporation

 charging TCL a guarantee fee of $655,144.22.

         In posting the bond of $132,240,250.00, the Sureties required TCL to pay an annual

 premium and levy of $1,124,491.74. Id. at 10 (citing Dkt. No. 507-9 at ¶ 12). TCL has paid this

 annual premium twice, amounting to a total of $2,248,983.48.

         TCL represents that it was unable to pay the premium using its own assets, so it financed

 the $2,248,983.48 payment. TCL represents that a total of $102,329.17 in interest accrued as a

 result of the portions of those loans that were allocated to finance the $2,248,983.48 payment for

 the bond premium. Id. at 11 (citing Dkt. No. 507-9 at ¶ 16).

         On April 14, 2020, the Federal Circuit reversed the judgment, finding the ’510 patent

 invalid under § 101, and vacated the damages award against TCL. See Dkt. No. 502. The Federal

 Circuit’s decision awarded costs to TCL. Id. at 21. TCL now seeks its costs before this Court and

 its costs for its appeal.

              a. What Is Not Contested 4

 The parties have agreed that $98,001.70 is taxable as costs against Ericsson, as follows:

         1. $9,813.03 in hearing transcripts fees;

         2. $51,572.89 in deposition transcript fees; 5

         3. $7,178.67 in witness fees;

         4. $28,932.11 in copying fees; and

         5. $505 in appellate docketing fees.

              b. What Is Contested


 4
   While TCL requested higher costs in its original motion for some of these categories, the parties agreed to these
 figures later in the briefing on this motion. See, e.g., Dkt. No. 518 at 6–8.
 5
   As described in greater detail below, the parties dispute the video deposition fees for TCL’s own witnesses. The
 number here represents the agreed-to portion of the deposition fees.

                                                       3 / 12
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 4 of 12 PageID #: 21121



 Ericsson disputes $3,013,580.62, as follows:

          1. $7,123.75 in video deposition fees for TCL’s own witnesses;

          2. $655,144.22 in fees to acquire a corporate guarantor for its supersedeas bond;

          3. $2,248,983.48 in supersedeas bond premiums; and

          4. $102,329.17 in financing costs to pay the supersedeas bond premiums.

    II.      ANALYSIS

          After consideration of the disputed amounts, the briefing on the motion, and the relevant

 case law, the Court finds Ericsson liable for all the video deposition fees, including the disputed

 $7,123.75 in video deposition fees for TCL’s own witnesses. Further, Ericsson will be taxed with

 the $2,248,983.48 in supersedeas bond premiums. However, Ericsson will not be taxed the

 $757,473.39 in additional costs consisting of interest and the “corporate guaranty fee” associated

 with the supersedeas bond premiums.

             a. Costs Before This Court

          “Unless a federal statute, these rules, or a court order provides otherwise, costs--other than

 attorney’s fees--should be allowed to the prevailing party.” FED. R. CIV. P. 54(d)(1). However,

 the Court’s discretion in taxing costs against an unsuccessful litigant is limited to items such as:

          (1) Fees of the clerk and marshal;
          (2) Fees for printed or electronically recorded transcripts necessarily obtained for use in
          the case;
          (3) Fees and disbursements for printing and witnesses;
          (4) Fees for exemplification and the costs of making copies of any materials where the
          copies are necessarily obtained for use in the case;
          (5) Docket fees under section 1923 of this title;
          (6) Compensation of court appointed experts, compensation of interpreters, and salaries,
          fees, expenses, and costs of special interpretation services under section 1828 of this title.

 28 U.S.C. § 1920; see also Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 441–42

 (1987). Although the prevailing party is entitled to its costs, the prevailing party has the burden of

 demonstrating that its costs are recoverable under applicable law.
                                                  4 / 12
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 5 of 12 PageID #: 21122



        The costs of a deposition, including video depositions, should not be disallowed merely

 because the deposition was not ultimately used at trial or in connection with a dispositive motion.

 The costs of a deposition are allowed “if the taking of the deposition is shown to have been

 reasonably necessary in light of the facts known to counsel at the time it was taken.” Chief Judge

 Rodney Gilstrap’s Standing Order Regarding Bills of Costs (“Standing Order”) at 3 (quoting

 Copper Liquor, Inc. v. Adolph Coors Co., 684 F.2d 1087, 1099 (5th Cir. 1982), modified en banc,

 701 F.2d 542 (5th Cir. 1983), overruled on other grounds by Int’l Woodworkers of Am. v.

 Champion Int’l Corp., 790 F.2d 1174 (5th Cir. 1986)). “Whether a deposition or copy was

 necessarily obtained for use in the case is a factual determination to be made by the district court.”

 Id. at 2–3 (citing Fogleman v. ARAMCO (Arabian Am. Oil Co.), 920 F.2d 278, 285–86 (5th Cir.

 1991)). “The district court is accorded great latitude in this determination.” Id. at 3 (citing

 Fogleman, 920 F.2d at 286).

        Ericsson objects to TCL’s costs for video depositions of its own witnesses, which

 apparently amounted to $7,123.75. Ericsson argues that “[a]s a general rule, there is no reasonable

 expectation that a litigant will be able to play videos of its own witnesses at trial” including courts

 in this District. Dkt. No. 514 at 7. However, it does not provide authority for its assertion.

        TCL counters that it disputes the existence of a “per se rule against recovering costs for

 videos of a party’s witnesses.” Dkt. No. 517 at 8. It argues “‘[t]rial settings can be somewhat

 unpredictable’ and ‘a party would be somewhat uncertain which witnesses would be permitted to

 appear live and which would appear by deposition.’” Id. (brackets in original) (quoting Realtime

 Data, LLC v. T-Mobile USA, Inc., No. 6:10-CV-493, 2013 WL 12156681, at *2 (E.D. Tex. May

 1, 2013)). TCL explains that when the depositions were taken, it reasonably anticipated that its

 witnesses could have to appear by deposition at trial for several reasons. One reason it gave was



                                                 5 / 12
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 6 of 12 PageID #: 21123



 that many of the videotaped witnesses were not U.S. citizens and resided outside the U.S., making

 their appearance at trial more burdensome and unpredictable.

            In this case, TCL established reasonable necessity for taking video depositions of its

 witnesses in light of the facts known to it at the time the videos were taken. See Copper Liquor,

 684 F.2d at 1099. Having met its burden, TCL is now entitled to the costs of those depositions.

 Accordingly, Ericsson is taxed $104,620.45 for costs incurred by TCL before this Court, which

 includes $97,496.70 in agreed costs and $7,123.75 in video deposition costs.

                b. Costs on Appeal

            The Federal Rules of Appellate Procedure state:

            The following costs on appeal are taxable in the district court for the benefit of the party
            entitled to costs under this rule:
            (1) the preparation and transmission of the record;
            (2) the reporter’s transcript, if needed to determine the appeal;
            (3) premiums paid for a bond or other security to preserve rights pending appeal; and
            (4) the fee for filing the notice of appeal.

 FED. R. APP. P. 39(e). The parties argue to what extent Ericsson is liable for TCL’s purported

 costs on appeal of $3,006,961.87. 6 This argument contains two issues: (1) whether to apply Fifth

 Circuit or Federal Circuit law; and (2) what costs are encompassed by “premiums paid for a bond

 or other security to preserve rights pending appeal . . . .” FED. R. APP. P. 39(e)(3).




                          i. Fifth Circuit law should apply

            Beginning with the first dispute, TCL argues that Fifth Circuit law applies and under

 governing Fifth Circuit law, Rule 39(e) is mandatory. Dkt. No. 507 at 17 (quoting In re Sioux Ltd.,

 Sec. Litig., No. 87-6167, 1991 WL 182578, at *1 (5th Cir. Mar. 4, 1991)) (citing Berkley Reg’l



 6
     The parties agree Ericsson must pay the $505 appellate docketing fee. However, $3,006,456.71 is still disputed.

                                                          6 / 12
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 7 of 12 PageID #: 21124



 Ins. Co. v. Philadelphia Indem. Ins. Co., 600 F. App’x 230, 237 (5th Cir. 2015)). In support, it

 argues that the Federal Circuit has consistently applied the law of the regional circuit when

 analyzing the Federal Rules of Appellate Procedure. Dkt. No. 517 at 2 (citing DePuy Spine, Inc.

 v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1339 (Fed. Cir. 2009); Two-Way Media LLC v.

 AT & T, Inc., 782 F.3d 1311, 1314 (Fed. Cir. 2015)). Therefore, it argues this Court must tax all

 applicable costs listed above without the possibility of reducing those costs based on its discretion.

         Ericsson counters that the Federal Circuit uses its own interpretation of the Federal Rules

 of Appellate Procedure and does not apply regional circuit law on issues of appellate procedure,

 including the assessment of appellate costs. Dkt. No. 514 at 1–2 (quoting Biodex Corp. v. Loredan

 Biomedical, Inc., 946 F.2d 850, 858 (Fed. Cir. 1991)). Along these lines, it asserts that the Federal

 Circuit has consistently held that district courts have discretion in assessing appellate costs under

 Rule 39(e). Id. at 2 (citing Metso Minerals, Inc. v. Terex Corp., 594 F. App’x 649, 649–50 (Fed.

 Cir. 2014); Dana Corp. v. IPC Ltd. P’ship, 1991 U.S. App. LEXIS 1080, at *8 (Fed. Cir. 1991)).

 To bolster its point, it explains that, except for the Fifth Circuit, every circuit to apply Rule 39(e)

 since the 1998 amendments has held that a district court always has discretion to deny or reduce

 appellate costs. Id. at 2–3 (citations omitted) (identifying six circuit that have held as such). Finally,

 it argues that the Fifth Circuit recently declined to revisit the holding of Sioux, diminishing the

 weight that opinion should be given. Dkt. No. 518 at 2 n.2 (citing City of San Antonio, Texas v.

 Hotels.com, L.P., 959 F.3d 159 (5th Cir. 2020)).

         The standard rule in the Federal Circuit is that that the law of the regional circuit applies to

 procedural issues, while Federal Circuit law applies to substantive issues unique to patent law. See

 Biodex, 946 F.2d at 857–58 (citations omitted); Panduit Corp. v. All States Plastic Mfg. Co., 744

 F.2d 1564, 1574–75 (Fed. Cir. 1984). The Federal Circuit in Biodex goes into detail about this



                                                  7 / 12
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 8 of 12 PageID #: 21125



 practice, explaining its purpose and providing illustrative examples. It explains that this general

 rule is limited when a procedural issue implicates the Federal Circuit’s exclusive statutory mandate

 or its functions as an appellate court. Biodex, 946 F.2d at 858. Applying the reasoning in Biodex

 to this issue, the takeaway is that regional circuit law, here the Fifth Circuit, should apply. This

 issue—whether district courts have discretion in assessing appellate costs under Rule 39(e)—is a

 procedural issue that does not go to the Federal Circuit’s own appellate jurisdiction. See id. at 858

 (citations omitted).

          Additionally, the discretion a district court has in assessing appellate costs is not unique to

 patent law. See Metso Minerals, 594 F. App’x at 651 (“the district court’s award of costs is not an

 issue unique to patent law, so we apply the law of the regional circuit”). This conclusion is

 bolstered by the Federal Circuit’s analogous reasoning in DePuy Spine. In DePuy Spine, the

 Federal Circuit held that the application of Federal Rule of Appellate Procedure 37, which deals

 with post-judgment interest, is not unique to judgments in patent cases and thus, the Federal Circuit

 looks to the law of the regional circuit for guidance. 567 F.3d at 1339 (citing Tronzo v. Biomet,

 Inc., 318 F.3d 1378, 1381 (Fed. Cir. 2003)). 7 Ericsson provides no persuasive reason why

 assessing appellate costs should be considered unique to patent law.

          Finally, the reason the Federal Circuit has consistently held that district courts have

 discretion in assessing appellate costs under Rule 39(e) is because it was applying the regional

 circuit law. As noted by Ericsson, except for this Circuit, every circuit to apply Rule 39(e) recently

 has held that a district court has discretion in determining appellate costs. The cases cited by



 7
   Similarly, in Two-Way Media, the Federal Circuit discussed Federal Rule of Appellate Procedure 4(a), which deals
 with time for filing a notice of appeal. 782 F.3d at 1314. The court reasoned that “[s]ince a ruling on a motion for
 relief under Rule 4(a) is an issue not unique to patent law, [it should] apply the law of the regional circuit.” Id. (citations
 omitted). Since Rule 4(a) can sometimes implicate a court’s jurisdiction, the Federal Circuit noted that while it applies
 its own law when determining jurisdiction, in the present case there was no dispute over jurisdiction and therefore, no
 need to abandon its general practice of applying regional circuit law for procedural issues. See id. at 1314 n.1.

                                                            8 / 12
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 9 of 12 PageID #: 21126



 Ericsson all arose outside of this Circuit. The fact that the Federal Circuit allowed district courts

 discretion in assessing appellate costs emphasizes that regional circuit law should be used. See

 Metso Minerals, 594 F. App’x at 651. Therefore, Fifth Circuit law should apply to this issue.

         Furthermore, the applicable Fifth Circuit law is clear—“Rule 39(e) is mandatory. Costs

 incurred [on appeal] shall be taxed in the district court as costs of the appeal in favor of the party

 entitled to costs under this rule.” Sioux, 1991 WL 182578, at *1 (quotation marks omitted). While

 it is true that Sioux is a per curiam opinion, the Fifth Circuit recently affirmed that Sioux “remains

 binding precedent.” San Antonio, 959 F.3d at 166 n.3 (citing Weaver v. Ingalls Shipbuilding, Inc.,

 282 F.3d 357, 359 (5th Cir. 2002)) (“The fact that [Sioux] is unpublished does not alter its

 precedential status, because it was decided before January 1, 1996.” (brackets in original)).

         In sum, Fifth Circuit law applies, and Fifth Circuit law is clear—the application of Rule

 39(e) is mandatory. 8 The only remaining question is what costs are mandated.

                       ii. Bond premiums are included but costs related to financing bond
                           premiums are not

         TCL argues any costs it incurred due to its obligation to post a supersedeas bond at

 Ericsson’s insistence is part of “the premiums paid for a bond.” FED. R. APP. P. 39(e)(3).

 Therefore, TCL seeks not just the annual premiums of the bond, which totaled $2,248,983.48, but

 also the $655,144.22 guarantee fee that TCL Corporation charged TCL as well as the $102,329.17

 in interest accrued from loans taken to pay the bond premium. See Dkt. No. 507 at 17–19 (citing

 Berkley Reg’l, 600 F. App’x at 237 (“Rule 39 expressly authorizes that costs for premiums on

 supersedeas bonds pending appeal are taxable in the district court”)). 9 TCL does not distinguish

 between the three different amounts but argues that they are all “premiums” TCL incurred in order


 8
  Even if this Court had discretion to lower the costs of appeal, it is not persuaded that doing so would be prudent.
 9
   It should be noted that the Fifth Circuit expressly stated in an unnumbered footnote that this opinion “is not
 precedent” except for a limited circumstance not present here as set forth in 5th Circuit Rule 47.5. Id.

                                                       9 / 12
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 10 of 12 PageID #: 21127



 to pay for the bond. Further, it argues that these costs were incurred because Ericsson demanded

 that TCL post a bond despite TCL supposedly providing Ericsson assurances that a bond was

 unnecessary and giving alternative options to allay Ericsson’s fears.

        Ericsson argues that neither interest nor corporate guarantees fall within any of the four

 categories enumerated in Rule 39(e) and that these costs should not be taxable, citing circuit court

 opinions on the issue that have come to the same conclusion. Dkt. No. 514 at 3–4 (citing Lerman

 v. Flynt Distrib. Co., 789 F.2d 164, 165–66 (2d Cir. 1986); Johnson v. Pac. Lighting Land Co.,

 878 F.2d 297, 298 (9th Cir. 1989)). It further argues that TCL cannot prove that even the annual

 bond premium was necessary since TCL had cheaper options at its disposal to secure the judgment

 that it never proposed to the Court or Ericsson. Id. at 6 (citing Holmes v. Cessna Aircraft Co., 11

 F.3d 63, 64 (5th Cir. 1994)). For example, it argues TCL could have had its well-collateralized

 corporate affiliates guarantee or secure the judgment directly with Ericsson instead of with the

 Sureties. Due to TCL’s purported failure to propose more cost-efficient options, Ericsson argues

 it was forced to insist on a common supersedeas bond guaranteed through a third-party surety,

 which resulted in millions of dollars in unnecessary costs.

        To begin with, supersedeas bond premiums are undoubtedly encompassed in “premiums

 paid for a bond” as made clear from a plain reading of the statute. FED. R. APP. P. 39(a)(3); San

 Antonio, 959 F.3d at 165 (“Rule 39(a)(3) . . . includes the enumerated appeal costs—such as appeal

 bond premiums”). While Ericsson makes an interesting case of the necessity the movant must

 show for bond premiums to be included, it is ultimately unsuccessful here. TCL originally offered

 Ericsson other options, but Ericsson rejected those options and insisted on a bond for the full

 amount of the judgment. Ericsson did not provide any alternatives at the time. Ericsson now argues

 it would have been satisfied by a guarantee from TCL’s Chinese parent company, but points to



                                               10 / 12
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 11 of 12 PageID #: 21128



 nothing in the record that would suggest it would have been agreeable to such an arrangement.

 Indeed, TCL provides multiple examples where Ericsson insisted on a bond post-verdict. See Dkt.

 No. 517 at 4–6. TCL also explains that it attempted to minimize its bond costs to keep them

 reasonable. See id. at 6–7. Ericsson does not provide persuasive evidence that TCL’s bond

 premiums were unnecessarily high.

         Accordingly, supersedeas bond premiums are properly encompassed within the “premiums

 paid for a bond” pursuant to Rule 39(a)(3). Since TCL showed the premiums were reasonably

 necessary, Ericsson will be taxed $2,248,983.48 for TCL’s supersedeas bond premiums.

         The other costs—the corporate guarantee and interest—do not expressly fall within any of

 the four categories enumerated in Rule 39(e). Further, Ericsson points to two cases where circuit

 courts have disallowed such costs. 10 Dkt. No. 514 at 3–4 (citing Lerman, 789 F.2d at 165–66;

 Johnson, 878 F.2d at 298) In Lerman, the Second Circuit held that when a supersedeas bond is

 used, while the allowable bond premium is taxable as costs on appeal, the expenses of obtaining

 the bond premium are not. 789 F.2d at 166; see also id. at 167 (“[movant’s] borrowing expense,

 sought in addition to the premium on a supersedeas bond, is not a permissible item of taxable

 appellate costs”). It did allow a limited exception for other types of costs of appeal if they were

 agreed to and less expensive substitutes for costs explicitly authorized by Rule 39(e). This

 exception clearly does not apply here as the guarantee and interest were neither agreed to nor a

 substitute for the bond premium.

         In Johnson, the Ninth Circuit rejected the defendant’s attempt to include letter of credit

 costs as appellate costs in addition to bond premiums. 878 F.2d at 298. The Ninth Circuit held that

 “[i]t is apparent that [Rule 39] itself does not provide for costs paid for letters of credit” and “where


 10
   While binding precedent is preferred, neither the parties nor the Court’s own research have identified any Fifth
 Circuit cases on point. Thus, this Court looks to circuit courts from around the country for support.

                                                     11 / 12
Case 2:15-cv-00011-RSP Document 519 Filed 06/23/20 Page 12 of 12 PageID #: 21129



 the costs paid for the letter of credit were in addition to the cost of the premiums paid for the

 supersedeas bonds[, t]here was no authorization in Rule 39 for such costs.” Id.

             Clearly, corporate guarantees and interest are not expressly listed within the Rule 39(a)

 categories. Furthermore, as the cited cases make clear, costs in addition to fees expressly listed in
 .
 Rule 39(a) categories are not implicitly allowed. Therefore, TCL will not be permitted to add the

 corporate guarantees and interest to its bill of costs. 11 Accordingly, Ericsson is taxed $2,249,488.48

 for costs incurred by TCL on appeal, which includes $505 in agreed costs and $2,248,983.48 in

 supersedeas bond premiums.

      III.      CONCLUSION

             For the reasons set forth in this Order, TCL’s Motion for Costs is granted in part. Ericsson

 is taxed $2,354,108.93, which includes $104,620.45 of costs before this Court and $2,249,488.48

 for costs on appeal. This Order is STAYED pending completion of appellate proceedings.
          SIGNED this 3rd day of January, 2012.
             SIGNED this 23rd day of June, 2020.




                                                              ____________________________________
                                                              ROY S. PAYNE
                                                              UNITED STATES MAGISTRATE JUDGE




 11
   This is not meant to suggest that these types of costs would never be allowed. However, such a situation would
 require the movant to show, at a minimum, that the costs are a less expensive alternative to an express category in
 Rule 39(a) or the costs were agreed to by both sides. TCL has not made either showing here.

                                                      12 / 12
